Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections
The 35 U.S.C. §112, 1st paragraph, rejection(s) of claim 25, made of record in the office action mailed on 06/09/2022 has been withdrawn due to Applicant’s amendment in the response filed on 10/10/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-32, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joedicke (US 6548145) in view of Sherman (US 2004/0120884), Chopin (US 6362121).
Regarding Claims 21-23, Joedicke teaches a process for preparing functionalized roofing granules, the process comprising providing base roofing granules having a first coating layer, the first coating layer including at least one coloring material disposed in a binder based on an alkali metal silicate (col. 5 ln. 25-28, col. 4 ln. 8-11).  Joedicke teaches coating the granules with a transparent outer coating composition (col. 3 ln. 50-53), the outer coating composition comprising various metallic pigments (col. 5-6 ln. 40-67) including pigments which impart solar reflectance to improve durability and tarnish resistance of the granules (col. 3 ln. 53, col. 6 ln. 63-67).
However, Joedicke does not explicitly teach an outer coating having a binder and photocatalytic titanium dioxide as claimed; 
Whereas, Sherman teaches nanoparticulate anatase titanium dioxide, particle size 1-100 nm, ([0008]) coatings in order to impart photocatalytic activity to particles and surfaces (Abstract).  The coatings may be designed for roofing purposes ([0084]) including roofing granules ([0114]).  The coating is formed by mixing colloidal suspensions of TiO2 with a colloidal suspension of silica, alumina, zirconia, or the like to precipitate a coating on the roofing granules ([0214]).  Sherman teaches that the photocatalytic coating of his invention can be made transparent ([0184]) and that transparent TiO2 is desirable ([0010]).  Sherman teaches curing by heating at temperatures between 400-650C ([0177]). 
 It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include a photocatalytic coating, as taught in Sherman in to the outer coating of Joedicke in order to impart biocidal effect and prevent tarnishing for the roofing granule.
Joedicke in view of Sherman do not explicitly teach a second coating including a sodium ion barrier layer.  Chopin teaches a substrate material with a photocatalytic coating made of titanium dioxide that is made transparent by using a binder material and monodisperse photocatalytic particles (Abstract and col. 9 ln. 46-61).  Chopin teaches inclusion of an intermediate layer, in order to prevent migration of alkali ions, particularly sodium ions (col. 5 ln. 23-39).  Chopin teaches the migration of alkali ions into the photocatalytic member is undesirable since it is harmful to the photocatalytic activity thereof (col. 10 ln. 25-33).
 It would have been prima facie obvious to one of ordinary skill in the art to include a sodium ion barrier layer as taught by Chopin between the first and outer coating layer of Joedicke, in order to prevent migration of sodium ions and have improved barrier properties. 
Regarding Claims 24-26, Sherman teaches the photocatalytic coating may include polymer binders include acrylic, polyester, silicone, and fluoropolymer resins ([0087], [0243]). 
Regarding claims 27-32, with respect to the limitation of plurality of functionalized roofing granules made by a process as presently claimed, Although Joedicke in view of Sherman and Chopin does not disclose process steps of claims 27-30, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Joedicke in view of Sherman and Chopin meets the requirements of the claimed product, Joedicke in view of Sherman and Chopin clearly meet the requirements of present claims. 
Regarding claim 34, Joedicke teaches a process for preparing functionalized roofing granules, the process comprising providing base roofing granules having a first coating layer, the first coating layer including at least one coloring material disposed in a binder based on an alkali metal silicate (col. 5 ln. 25-28, col. 4 ln. 8-11).  In the above alkali metal silicate clay coating, the granules may be rendered colored by using various pigments such as phthalocyanine (col. 4, lines 50-55). 

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joedicke (US 6548145) in view of Sherman (US 2004/0120884), Chopin (US 6362121) as applied to claim 21, further in view of Shiao et al. (US 2005/0072114).
Regarding claim 33, Joedicke fails to disclose the use of an organic coloring material or ligand.
Whereas, Shiao discloses solar-reflective roofing granules having a coating composition which includes an infrared reflective pigments (abstract). The infrared reflecting pigment includes organic pigments (para 0074). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include an organic pigment of Shiao in the coating of the roofing granules in Joedicke motivated by the desire to improve the resistance of the roofing material to the thermal stress (para 0009, 0012). 
Claim 35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joedicke (US 6548145) in view of Sherman (US 2004/0120884), Chopin (US 6362121) as applied to claim 21, further in view of Hong et al. (US 2008/0008858).
Regarding claims 35-40, Joedicke fails to disclose that functionalized roofing granules is used in roofing material comprising a bituminous upper surface, and disposed on the bituminous upper surface. 
Whereas, Hong discloses roofing material is an asphalt roofing shingle includes both a bituminous membrane and a surface coating of protective roofing granules. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the functionalized roofing granules of Joedicke and disposed on the bituminous upper surface of the roofing material of Hong motivated for end use applications. 
Response to Arguments
Applicants arguments filed on 10/10/2022 have been fully considered, but they are not persuasive. 
Applicant argues that inclusion of photocatalytic titanium dioxide particles in the outer coating of Joedicke would not arrive at the claimed invention. To the extent that the Office suggests that photocatalytic titanium dioxide be included in the outer coating taught by Joedicke, this would not arrive at the claimed invention. Joedicke’s outer coating requires the use of an alkali metal silicate-based binder which is specifically excluded from the claimed outer coating. There would have been no reason to provide outer coating layers lacking an alkali metal silicate-based binder based on Joedicke, given its teachings that such is necessary to reduce tarnishing of the metal surface during the manufacturing process, thus providing for maintenance of the desired metallic color.
However, it should be noted that Examiner does not recite to exclude the alkali metal silicate based binder of Joedicke but Sherman is used to teach that a photocatalytic coating in to the outer coating of Joedicke in order to impart biocidal effect and prevent tarnishing for the roofing granule.
However, Sherman is only used as teaching reference in order to teach photocatalytic coating It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Applicant argues that the Office has not made out a proper prima facie showing of obviousness. Chopin’s teachings regarding alkali ions would not have been understood to apply to the roofing granule materials of Joedicke. Even if there would have been some reason to provide a photocatalytic coating somewhere in the granules of Joedicke, Chopin provides no reason to include a sodium ion barrier in such granules. Chopin teaches the use of a sodium ion barrier layer in cases when a coating on a glass substrate is subjected to annealing: For both methods, a barrier layer to alkali metals can be useful between the substrate and the coating, very particularly if the coating has to be subjected to a relatively long and/or high-temperature heat treatment, because the migration of an excessively large amount of alkali metals originating from the glass under the effect of the heat into the coating can be harmful to the photocatalytic activity. Col. 10, lines 25-31.
However, it should be noted that both Joedicke and Chopin are analogous art and are directed towards coating on a substrate for a roofing material and It would be obvious to one of ordinary skill in the art at the time the application was filed to include a sodium ion barrier layer as taught by Chopin between the first and outer coating layer of Joedicke, in order to prevent migration of sodium ions and have improved barrier properties. 
Applicant argues that Nowhere does Joedicke suggest that there is any issue with its alkali silicate binders — quite the contrary, Joedicke actually requires the use of alkali silicates without any such qualification. And neither does Chopin suggest that there would be any problem with the alkali silicate binders of Joedicke. Its teachings appear to be directed specifically to the glass substrates generally contemplated for use in Chopin. Since Joedicke does not use such materials, there would have been no reason to apply the teachings of Chopin to Joedicke as suggested the Office.
However, it should be noted that Examiner does not mention anywhere in the Office Action that silicates of Joedicke needs to be replaced with any other material, the combination of references and the missing element that has been taught by secondary references are in addition to the existing material of Joedicke. 
Applicant argues that specification as filed, 15-16 (emphasis added). Examples 2-8 use a variety of different colored commercial granules as base granules; here, too, the color did not change. Thus, the present inventors provide a method that can flexibly used on any color base granule, to provide a series of different-colored photocatalytic algae-resistant granules from a common coating composition and a common coating process. As the color of the granules does not significantly change, the color of the granule products are the same as the original uncoated granules, a costly color- matching process is avoided. These advantages would not have been evident based on the prior art. For at least this additional reason, the claims are patentable.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788